 WOODLINE, INC.Woodline, Inc. and International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, Chauffeurs, Teamsters and HelpersLocal Union No. 878. Case 26-CA-6477October 21, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn July 25, 1977, Administrative Law JudgeRobert C. Batson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedcross-exceptions with supporting brief and a brief inanswer to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions2of the Administrative LawJudge, to modify his remedy so that the interest is tobe computed in the manner prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977),3 and toadopt his recommended Order,4as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Woodline, Inc., Little Rock, Arkansas, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1. Substitute the following for paragraph l(d):"(d) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed them under Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.l The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). we havecarefully examined the record and find no basis for reversing his findings.2 Under the circumstances of the present case, we find that theAdministrative Law Judge's recommended Order requiring, inter alia, thatRespondent post the customary, notice to employees for 60 consecutive daysis fully adequate to remedy the unfair labor practices herein. Accordingly,233 NLRB No. 21we shall not order Respondent to mail copies of the notice to all employeesindividually.3 See, generally. Isis Plumbingd Heating Co., 138 NLRB 716 (1962).4 Because the unfair labor practices here strike at the very heart of theAct, we shall modify the recommended order by requiring Respondent tocease and desist from "in any other manner" interfering with, restraining, orcoercing employees in the exercise of the rights guaranteed in Sec. 7 of theAct. Springfield Dodge, Inc., 218 NLRB 1429, fn. 2 (1975), and N.LR.B. v.Entwistle Manufacturing Company. 120 F.2d 532 (C.A. 4, 1941).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employ-ees these rights:To engage in self-organizationTo form, join, or assist unions of theirchoosingTo bargain collectively through represen-tatives of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any and all these things.WE WILL NOT threaten our employees that wewill close or change the name of our Companyand operate as a Cartage Company with newemployees if they select the Union as theircollective-bargaining representative.WE WILL NOT threaten our employees that it isuseless for them to select the Union as theircollective-bargaining representative by tellingthem that we do not have to sign a contract untiltold to do so by our attorney and the attorney canhold it up in court for as long as he wants.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed by Section 7 ofthe National Labor Relations Act.WE WILL offer John Mark Yielding immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentjob, without loss of his seniority or other rightsand privileges, and WE WILL make him whole forany losses he may have suffered by reason of ourdiscrimination against him.WOODLINE, INC.97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEProceedingsROBERT C. BATSON, Administrative Law Judge: Thisproceeding under the National Labor Relations Act, asamended, 29 U.S.C. § 151, et seq. (herein called the Act)was heard by me at Little Rock, Arkansas, on April 5 and6, 1977, based on a complaint and notice of hearing issuedby the Regional Director for Region 26, growing out ofcharges filed by International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Chauffeurs, Teamsters and Helpers Local Union No. 878,herein called the Union, against Woodline, Inc., hereincalled the Respondent. All parties participated throughoutby counsel or other representatives and were afforded fullopportunity to present evidence and arguments and to filebriefs. Briefs have been received from counsel for theGeneral Counsel and counsel for Respondent. Record andbriefs have been carefully considered.IssuesThe primary issues presented are whether Respondentdischarged John Mark Yielding on or about January 3,1977, to discourage his, and other employees' unionactivities in violation of Section 8(a)(3) of the Act, orwhether his discharge was motivated solely by his allegedabsenteeism and tardiness, and his failure to timely call inon such occasions; whether Respondent violated Section8(a)(1) by its agent, attorney Charles J. Lincoln, makingvarious threats of reprisals to its employees in a speech anddiscussion the day before the December 19, 1976, election;and whether Wilton White, alleged as assistant to thepresident and sales manager, violated Section 8(a)(1) byinterrogating an employee concerning his and others'union activities, and soliciting the employees to inform onthe union activities of other employees. A preliminary issuewith respect to White's supervisory or agency status israised by Respondent's denial thereof.Upon the entire record, including consideration of ablebriefs from General Counsel and Respondent,l and myobservation of the testimonial demeanor of the witnesses,2I make the following:FINDINGS AND CONCLUSIONSi. JURISDICTIONAt all times material herein, Respondent, Woodline, Inc.,has been, and is, a corporation doing business in the Stateof Arkansas, with an office and place of business (terminal)located at Little Rock, Arkansas, the only locationinvolved here, where it is engaged in the transportation offreight by motor vehicle. During the past 12-month period,I In accordance with the Board's Rules and Regulations, Series 8, asamended, I requested proposed findings of fact and conclusions of law.Counsel ignored this request and filed only briefs.2 The facts found herein are based on the record as a whole and on myobservations of the witnesses testifying under oath. Credibility resolutionshave been denved from such record and observations with due regard forRespondent derived revenues in excess of $50,000 for thetransportation of freight which originated at points outsidethe State of Arkansas, or which were designated fordelivery at points outside the State of Arkansas.I find that at all times material herein RespondentWoodline, Inc., has been, and is, an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.I further find that at all times material herein the Unionhas been, and is, a labor organization within the meaningof Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. Facts as FoundThe union activities giving rise to the instant chargesbegan at Respondent's Little Rock, Arkansas, Terminal inlate November 1976,3 when John Mark Yielding, thealleged discriminatee herein, went to the office of LocalUnion No. 878 and obtained some authorization cardswhich he passed out to 7 or 8 of the 12-14 employees at theterminal. He gave two cards to some employees for thepurpose of having them signed by others. The cards werelater returned to Yielding who retained them "until we goteverything straight where we could turn them in." Seniordriver John Hughes got some of the cards signed andsubsequently returned the signed authorization cards to arepresentative at the union hall, which provided the basisfor the filing of a Petition for Certification in Case 26-RC-5420 on December 6. An election was conducted pursuantto that petition on December 29, which was won by theUnion 12 to 0.4Respondent's terminal manager, Al H.Rutherford, and vice president, Scotty Douthit, deny anyknowledge of union activities at the Little Rock terminaluntil receipt of the petition on December 7.In late November or early December, billing clerk PaulToombs was approached by driver John Hughes and askedto sign an authorization card. Toombs signed a card atwhich time Mark Yielding joined the two and askedToombs to keep their union efforts a secret. Toombsagreed. Later that day, Toombs asked rate clerk andsalesman Wilton White, with whom he shared an office, hisopinion of the Union should it ever try to come in at LittleRock. White advised Toombs to sign a card.On December 7, the day of receipt of the petition byRespondent, Toombs told White there was going to be ameeting at the union hall that evening. White askedToombs if he were going and if Terminal ManagerRutherford knew about it. Toombs told White he wasgoing and that he didn't know or care whether Rutherfordknew about it. White asked Toombs to listen and try tofind out what was going on. The following day White askedToombs if he attended the meeting; who was there andwhat went on. Toombs replied that he attended themeeting and all employees except two were there and thatthe logic of probability under the teachings of N.LR.B. v. WaltonManufacturing Co., et al., 369 U.S. 404 (1962). Testimony not discussed hasbeen in conflict with credited testimony or incredible or unworthy of belief3 All dates hereafter are 1976, unless otherwise indicated.4 The credited and undisputed testimony of Yielding and Hughesestablishes the foregoing.98 WOODLINE. INC.the stewards had explained the types of contracts and alsothat he, Toombs, could not be covered under the drivers'contract since he was a clerical.Toombs related another conversation with White, occur-ring about December 20, wherein White told him that hehad told Vice President Douthit that Toombs had beenasked to sign a union card and that Toombs was on acongenial basis with the drivers and could keep his eyesand ears open and report back to him on the unionactivities. He asked Toombs to report anything he heardinvolving the drivers' union activities, and, apparently, inthe same conversation, asked him who the "ringleaders"were. Toombs told him Hughes, Yielding, Herman Fultz,and Hank Thorpe. White replied that he had Hughes andThorpe "pegged," and asked if he were sure aboutYielding. Toombs told him he was pretty sure aboutYielding because he had had some cards.The General Counsel contends the above exchangesbetween Toombs and White constitute acts of interroga-tion and solicitation to inform on employees' unionactivities. White was not called as a witness, thus Toombs'version of these conversations is undenied, and whether ornot they constitute interference, restraint, and coercion inviolation of Section 8(aXl) turns upon whether White wasa supervisor or agent of Respondent.White has worked for Respondent I I years; the first 9,until October 1974, as the Little Rock terminal manager.At that time, according to Douthit, White asked to berelieved as terminal manager and was assigned duties asrate clerk. White was succeeded by Jack Salee as terminalmanager, who was in turn succeeded by Clyde McFadden,who remained terminal manager until about July 12 atwhich time he was succeeded by Al H. Rutherford, whowas terminal manager at all times material herein.McFadden remained in the employ of Respondent in someunspecified, but apparently supervisory capacity,s5untilsome time in October. From McFadden's departure untilDickie Willis was hired as dock foreman in January 1977,Rutherford was the only admitted supervisor at theterminal. In September White took on the duties of part-time salesman at which time he received, in addition to hissalary, a $100-a-week car allowance.The General Counsel bases his contention that White isassistant to the president of Respondent on the existence ofbusiness cards reflecting that title. The existence of thecards is not in dispute. Paul Toombs testified that, when hecame to work as billing clerk in March 1976, he wasassigned the desk formerly used by White who had beenassigned another desk located about 2 feet away andadjacent to that of Toombs. While cleaning out the desk,Toombs found a box of business cards and upon ascertain-ing what they were gave them to White, who thanked himand put them in his new desk. There is no evidence as towhen the cards were printed, or that they were authorizedor paid for by Respondent, or that such title had even beenbestowed upon White. Moreover, there is no evidence thatWhite distributed the cards, with or without knowledge ofRespondent, or otherwise held himself out as assistant tothe president. Neither General Counsel nor Respondent5 On September 29, 1976, he placed a memo in the personnel file of MarkYielding stating he had received a call from Yielding that he would be latecalled White as a witness. Rutherford testified that he firstheard of the cards from a source he couldn't rememberabout a month before the hearing and that he reported it toDouthit who stated that he would check into it. AlthoughRutherford worked daily with White, at the time of thehearing neither Rutherford nor Douthit had made anyeffort to investigate the matter; Rutherford stating he didnot think it important.While the action, or reaction, to the rumor of theexistence of the cards by Rutherford and Douthit in March1977, particularly in view of an outstanding complaintalleging White as "assistant to the president" is suspect, inmy opinion it is not sufficient to sustain the allegation thatWhite was a supervisor or agent of Respondent by virtue ofbeing assistant to the president, in the absence of a showingthat such title was ever conferred on him or Respondentcondoned his holding himself out as such. Moreover, it hasnot been shown that any employee except Toombs wasaware of the cards, and, indeed, all the General Counsel'semployee witnesses identified White as rate clerk andsalesman.The General Counsel's second contention is that atmaterial times herein, between the departure of McFaddenand the hiring of Dock Foreman Willis in January 1977,White relieved Rutherford as terminal manager wheneverRutherford was away and at those times exercised all theauthority of the terminal manager, including the exercise ofindependent judgment in making assignments to employ-ees and the discharge of employees. During this period oftime, according to Toombs, White performed his saleschores in the morning and came to the terminal around orbefore noon. Rutherford testified that White came in about9 a.m. and remained until about 10 a.m., at which time hewould go out to contact prospective customers and makesales rate proposals, he not having the authority to finalizeany proposal with a customer, and would return about12:30 p.m. and perform his rate clerk duties in theafternoon. At any rate he was usually there whenRutherford went to lunch for 30 to 45 minutes each day, atwhich time he would answer the telephone and receivepickup orders and dispatch drivers to pick up freight whenthey telephoned in. Respondent's trucks are not radioequipped. If there were no freight for a driver to pick upand he had completed his deliveries, he was told to come inand clock out.I do not credit Rutherford's testimony that he prepared arather elaborate list of the drivers and their locations withinstruction as to where to send them when they called in.Such would seem superfluous for a former terminalmanager who was well acquainted with dispatchingprocedures. However, I find that at the times Whiterelieved Rutherford he did so only for the dispatch dutiesnormally performed by Rutherford, which did not includesupervisory functions. In performing these dispatchingduties for a brief time each day White was exertingdirection and control over the movement of the freight anddirection of personnel was only an incidental result. PilotFreight Carriers, Inc. and BBR of Florida, Inc., 223 NLRB286 (1976).and had talked with him about his tardiness and gotten a promise it wouldnot happen again.99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally the General Counsel argues that White had, andexercised, the authority to discharge. This contention isbased on an event occurring, apparently in November,when, according to Paul Toombs, White discharged driverHosea Williams for refusing to move some freight from atrailer to the dock or another trailer as directed by White.Toombs' testimony is extremely general and vague as toexactly what happened, although he testified he waspresent and heard the exchange between White andWilliams. Rutherford's testimony concerning what hap-pened, and why, as reported to him, was likewise vagueand evasive. Rutherford stated that White and Williamshad some "words" or that Williams did not like White'stone of voice and Williams went home. In any eventWilliams called Rutherford later the same day and asked ifhe could come back to work. Rutherford told him to comeon in the next day. Williams lost no time from work as aresult of the incident. I am unable to conclude fromToombs' general testimony that White discharged orattempted to discharge Williams and find that as a result ofa disagreement over the movement of freight Williams didclock out and leave the terminal.Assuming that White instructed Williams to clock out, Ifind that such was in connection with his dispatch dutiesand is not evidence of the existence or exercise of dischargeauthority or of the authority to effectively recommendsuch.The General Counsel urges that memos placed in thepersonnel files of Jerry Richardson and Hosea Williams onJanuary 4, 1977, by Rutherford, to the effect that they wereto punch off the clock when told to do so by himself orWhite, conclusively establishes White's supervisory status.I cannot draw that inference from the memos. Admittedly,during this period of time White was in charge ofdispatching drivers and directing the movement of freighton the dock for brief periods of time daily whenRutherford was at lunch or otherwise away from theterminal. I find that White's duties during this period oftime were not those of terminal manager, but merely thoseof a dispatcher concerned with the movement of freight.While the issue is not free from some doubt, particularly inview of Rutherford's evasiveness concerning the Williamsincident and his "bootstrapping" testimony concerning thepreparation of elaborate instructions to White as to dailyassignments to make while he was at lunch, which I docredit, and his general unreliability as a witness, theGeneral Counsel has failed to sustain his burden of proofwith respect to White's supervisory or agency status.Therefore, the allegations of interrogation and solicitationto inform on the union activities of fellow employees byWhite, directed to Toombs, do not violate Section 8(a)(1).On December 28, the day before the Board-conductedelection, Respondent's attorney, C. J. Lincoln, conducted ameeting with all unit employees from about 8 a.m. to 10 or11 a.m. at the terminal. Employees Yielding, Richardson,6 Terminal Manager Rutherford was present at the beginning and fromtime to time throughout the meeting, thus no issue is presented with respectto Lincoln's speaking to the employees as an agent of Respondent.7 On April 4, 1977, Administrative Law Judge Robert A. Giannasi issuedhis Decision in Woodline, Inc.; Marshall Wood an Individual and MarshallWood d/b/a Fort Smith Cartage Company. Cases 26-CA-6226; 26-CA-6264, and 26-CA-6314. finding that Respondent, at its Fort Smithand Hughes testified about the meeting. Hughes, whoserecollection of the meeting appeared to be better than thatof Yielding and Richardson, gave the most cogent accountof what was said. A composite of the testimony reveals thatLincoln opened the meeting by introducing himself asattorney for the Company and with the rhetorical questionas to why the employees wanted a union.6The answersindicated dissatisfaction with wages, condition of theequipment, long hours of work, and other workingconditions. Lincoln told the employees that they weregoing to get a raise in pay and then proceeded to tell eachof them how much they were making and how much of araise they would get. According to Hughes, the raises asindicated by Lincoln were received after the first of 1977.The employees told Lincoln they had been "promised andpromised," but nothing had been done about the equip-ment and the 10- to 12-hour workdays. Lincoln told theemployees they were going to do something about that.Either Hank Thorpe or John Hughes asked Lincoln if theemployees at Respondent's Fort Smith (Arkansas) terminalhad gone union. Lincoln replied that they had and "don'tnone of those boys at Fort Smith have a job anymore." Hecontinued that he could do the same thing at Little Rock ashe had at Fort Smith, "get us out and get a new crew." Hestated that Woodline could shut the doors and not operateor could operate as a cartage line with all new men.Lincoln told them, according to Yielding, that they mayhave heard that the men at Fort Smith had gotten theirjobsback but that it was not true, the matter was still tied up incourt. He continued that he could keep it tied up in courtas long as Marshall Wood (president of Respondent)wanted him to. He continued that Wood would not have tosign a contract until he (Lincoln) told him it was "O.K.";that Wood didn't want a contract and wouldn't have one,or "that he could hold it up in Court about a year." 7Mr. Lincoln did not testify, and in its brief Respondentcontends that General Counsel has not carried his burdenof proof that Lincoln threatened the employees with loss ofjobs since only one witness made a catagorical statement tothat effect, and that Lincoln was merely relating the statusof the law in alluding to the fact that Wood could not becompelled to sign a contract.From the above it is clear that Lincoln interfered with,restrained, and coerced employees, by telling them thatRespondent could close its doors and/or operate under anew name with new employees, much as it had done atFort Smith. Lincoln also suggested the futility of selectingthe Union as their collective-bargaining representative bytelling the employees that he could hold the Union up incourt for as long as he wanted. Lincoln's promise of a wageincrease and the later granting of it, and his promise to dosomething about the long work hours, is not alleged as apromise of benefits to reject the Union, and the GeneralCounsel did not move to amend his complaint, nor did heargue such in his brief, notwithstanding that the testimonyoperation, had violated Sec. 8(aXl), (3), and (5) of the Act; the 8(aX3)violations being, inter alia, the wholesale termination of all Fort SmithCartage employees, urging as a defense its cessation of operations and itspurchase of Carter Truck Lines authority and ICC requirement that it takesuch action. I relate these findings to shed light on Lincoln's references tothe Fort Smith employees and their misfortune with the selection of theunion.100 WOODLINE, INC.had been received without objection and Respondent hadthe opportunity to litigate the issue. Therefore, I make nofinding that such violated Section 8(a)( ).B. The Discharge of Mark YieldingYielding worked for Respondent on two occasions, thefirst from October 1975 to March 1976, at which time hequit to work for another truckline for more money. Hediscussed his leaving with Terminal Manager McFaddenand Vice President Douthit, who urged him to stay, butstated they could not give him more money since they weretrying to bring all employees up at the same time. AboutJuly 12, McFadden telephoned Yielding and asked him ifhe was looking for a job. Yielding said he was, having quithis other employer. McFadden told Yielding they had anew terminal manager, Al Rutherford, and he would talkwith Rutherford and get back to him. About an hour laterMcFadden called Yielding and told him to come on in.Yielding reported to work that day. A couple of days laterRutherford talked with Yielding, telling him "Clyderecommended you highly, and Ijust wanted to tell you thatI'm glad, you know, you are on the team."8As noted above, Yielding testified that he talked withemployees about getting a union almost from the time hecame to work and in late November obtained cards from aunion representative and took them to the terminal wherehe distributed them and obtained signatures from anumber of employees. Having found that White was not asupervisor or agent of Respondent, it cannot be shown thatRespondent was aware of Yielding's leading role in theunion activities. However, at the Christmas party onDecember 23, Yielding, along with Thorpe and Hughes,complained to Rutherford about the alleged unsafecondition of the equipment and the attitude of manage-ment personnel. This occurred after Rutherford pointed tothe notice of election poster and told the employees "thatwe didn't need that to get what we wanted from MarshallWood." After hearing these complaints, Rutherford toldthem that Wood was trying to "fix" the trucks and givethem more money, and if they wanted to talk to Wood hewould pick up the phone and call him right then. Yieldingtold him no, but that he would like to come in the nextworking day "when we was sober" and talk to him.Yielding obtained permission for Hughes to accompanyhim. Rutherford did not deny this incident. The followingMonday, after Christmas, Yielding and Hughes went toRutherford's office and complained about the condition ofthe equipment and Rutherford told them Wood was havingproblems replacing his shop foreman and getting the trucksin shape. Thus, while there is no direct evidence ofRespondent's knowledge of Yielding's leading role in theUnion, he was vocal in his complaints about the conditionof the equipment.Yielding was given notice of his termination on January3, 1977, after being absent from work on December 30 and31, the 2 days immediately following the December 29election which the Union won 12 to 0. At the hearing,Respondent settled upon the defense that it discharged8 I do not credit Douthit's testimony that Yielding was an unsatisfactoryemployee the first time and he would not have permitted his rehire had heknown about it at the time.Yielding for his excessive absenteeisms and tardinesses,and his failure to timely call in to report them. However, ina pretrial affidavit obtained by an agent of the RegionalOffice, Scotty Douthit had stated that the decision todischarge Yielding was made on December 30, on therecommendation of Rutherford, and had been building upfor some time, citing incidents of alleged mishandling offreight going back to November 1975. Rutherford testifiedthat he and Douthit also discussed Yielding's os & Dproblems, along with those of absences and tardiness, inthe December 31 telephone conversation at which thedecision was made to terminate Yielding.Yielding's attendance record received into evidenceshows that he was absent August 26, sickness; August 31,wife in auto accident; September 7, personal problems;and December 17, 29, 30, and 31, due to sickness.Rutherford admitted that the December 29 entry was anerror since Yielding had been at work that day, the day ofthe election. Although not reflected on his attendancerecord, a notation on the back indicates he was absent atleast a part of the day on September 13 for a courtappearance at noon. As to Yielding's tardiness, the firstevent of which there is any evidence that anyone hadspoken to him about it is September 29, in a file memosigned "Clyde," identified by Rutherford as Clyde McFad-den, wherein he states Yielding was 30 minutes late and hetalked with him and "advised him what he had done to us."Yielding does not recall McFadden's talking with him onthis occasion. Yielding was again late on October 14, 15,and 16, by 12, 42, and 30 minutes, respectively, and onOctober 18, Rutherford placed a memo in his file stating hehad talked to him. Yielding remembers Rutherford's tellinghim if he were supposed to be there at 6:30, he expectedhim there at 6:30, and Yielding responded that he wouldtry not to be late again. The record does not reflect thatYielding called at all on those occasions or that Rutherfordindicated he should.9Yielding was not thereafter absentfrom, or late reporting to, work until December 17, onwhich date he telephoned Rutherford at 7:40 a.m.,according to Rutherford's memo, and reported that he hada stomach virus and could not come to work. Rutherfordasked why he had not reported earlier and Yielding statedhe had just awakened. According to the memo placed inYielding's file, Rutherford told him "in the future when hewas unable to report to work he must call before time forhim to report not after." This is the first memo reflecting anadmonition to call in before worktime when going to beabsent and it does not support Respondent's contentionthat its "flexible" rule was to report I hour beforeworktime. On December 21, Yielding was due to report towork at 6:30 a.m. and reported at 7 a.m., testifying that hehad car trouble. Rutherford's memo to the file statesYielding called at 7 a.m. and said he had lost his car keys,but would be in. On this date, Yielding requested thatRutherford change his starting time to 8 a.m. Rutherfordagreed. Yielding was not thereafter late.On December 30, the day following the election,Yielding was sick and had his sister call in for him.9 Yielding placed this event in late November. However, he states that itfollowed his being late 3 consecutive days and the October incident is theonly time this occurred.101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Rutherford's file memo, Yielding's wifecalled at 7:45 a.m. and reported him sick. Douthit was atthe terminal at that time, according to his testimony, andtold Rutherford to ask to speak with Mark, and Rutherfordwas told that the caller was at a pay phone and Mark wasnot there. Rutherford could not recall whether Douthit waspresent at that time. Douthit stated that he thereafter wentthrough Yielding's personnel file and called three tele-phone numbers found there; Yielding's home number, hisbrother's number and his mother-in-law's number. Hereceived an answer only at the latter number and was toldby the party they did not know where Yielding was.Douthit offered no explanation as to why he wanted to talkwith Yielding. Later that day, noon, according to Yielding,and 4:30 p.m., according to Rutherford, Yielding tele-phoned and told Rutherford he would try to be at work thenext day.'°The following day, Yielding was still sick and had hissister call Rutherford, according to Rutherford's memo, at8 a.m. At noon Yielding called Rutherford and told him hewas feeling better and could come in if he were needed.Rutherford told him things were slow and he had let acouple of drivers go home, and he did not need him. Laterthat day, Yielding went to the terminal and got hispaycheck from Rutherford, who told him to come in at 8a.m. on Monday.At or about 8 a.m. on Monday, January 3, 1977, Yieldingdiscovered his timecard was not on the board and went toRutherford's office and asked about it. Rutherford toldhim he had the card and to come in he wanted to talk withhim. Rutherford had a piece of adding machine tape onwhich he had written "Mark Yielding called in December21, 30 minutes late," and reminded Yielding that he hadmissed Thursday and Friday, and told him he was going tohave to let him go because of his absenteeism. Yieldingrefused to sign the resignation letter Rutherford hadprepared, at which time Rutherford discharged him.C. Analysis and ResolutionsRespondent contends that it had for at least the last yeara "flexible" rule requiring employees to call in I hourbefore reporting time if they were going to be absent orlate, and it was the repeated violation of this rule, inaddition to the number of absences and tardinesses, thatprecipitated Yielding's discharge. Admittedly, the rule wasnever written or posted until some time after Yielding'stermination. Moreover, the numerous written notationsplaced in the personnel files of Yielding, Richardson, andWilliams do not indicate the existence of such a "one hourrule," but merely a rule to call in prior to worktime. I findthe "one hour rule" came into existence after the dischargeof Yielding and even then employees were not dischargedfor a single or several violations. The record discloses that'0 I do not credi; Rutherford that Yielding told him he was feeling fineand promised faithfully to be at work the next day.'" This is illustrative of the unworthiness of Douthit's testimony. Inaddition to the forenoted discrepancies between his pretrial affidavit and histestimony, I note that in his affidavit he stated that he decided to dischargeYielding on December 30, while in Little Rock, but at the hearing testifiedthe decision was not made until December 31, when he was back inRussellville. Also in his affidavit he stated that he played no role in thedischarge of Richardson, but at the hearing testified that after the filing ofthe petition he was consulted on all discharges, including Richardson.Jerry Richardson failed to call in eight times prior to hisscheduled worktime before being given a written warningto the effect that continued failure to do so would result inhis discharge.Douthit testified that in reviewing the personnel files ofall employees at Little Rock on December 30, he discov-ered that Yielding's absentee record was "a lot worse" thanthat of any other employee. The record shows that at thattime Richardson had 19 absences compared with 6 forYielding." Further, the record shows that employee JohnStage was absent on eight occasions between August andDecember.Respondent argues that the failure of the GeneralCounsel to show that it had knowledge that Yielding wasthe "ringleader" of the union activities eliminates anymotive it may have had for discharging him for that reason.Be that as it may, on December 29, when the Union wonthe election 12 to 0, Respondent knew that all of itsemployees, including Yielding, had supported the Union,and Yielding's absence the following day made himvulnerable and provided Respondent an ostensibly legiti-mate reason to discharge him.In determining employer motivation for an allegedunlawful discharge, all the circumstances of each case mustbe weighed, and where an employer has "good ground forthe discharge of an employee. .." the Board must "find anaffirmative and persuasive reason why the employerrejected the good cause and chose a bad one." TheFirestone Tire and Rubber Company v. N.LR.B., 539 F.2d1335 (C.A. 4, 1976). Where, as here, the assigned reason fordischarge is riddled with inconsistencies, exaggerations,and falsehoods concerning the extent of the employeemisconduct,'2a finding is warranted that the assignedreason is not the real one. Respondent's animosity towardthe Union was clearly demonstrated by C. J. Lincoln onDecember 28, by his blatant threats of mass discharges andcessation or change in the operation of the business whichwould bring about the termination of employees if theUnion were selected. Since Respondent's assigned reason isrejected, I find the more rational explanation for Yielding'sdischarge was retaliation for the employees having selectedthe Union as their collective-bargaining agent, and todiscourage membership in, and support of, the Union. Asthe Fourth Circuit of Appeals recently observed in NeptuneWater Meter Comtpany, a Division of Neptune InternationalCorporation v. N. LR.B., 564 F.2d 92 (C.A. 4, 1977). "Suchmotivation can be found from the absence of any goodcause for discharge. This must be so unless we are willingto assume something we know to be false: that business-men hire and fire without any reason at all." My finding ofinvidious motivation here is not impaired by the fact thatYielding was perhaps not an exemplary employee and didhave absences and tardinesses and, on occasions, failed toiz Douthit's testimony that, after reviewing all the personnel files,Yielding's absentee record was the worst is refuted by exhibits received atthe hearing showing that at least two employees had more absences, onemore than twice as many as Yielding. Rutherford's testimony that otheremployees always called in, presumably in accordance with the "one hourrule," is totally refuted by exhibits showing that on at least 13 occasionsboth before and after Yielding's discharge employees called after theirreporting tir,.e, or not at all.102 WOODLINE, INC.call in; it is sufficient that a discriminatory motive was afactor in the employer's decision to discharge. Winn-DixieStores, Inc. v. N.L.R.B., 448 F.2d 8 (C.A. 4, 1971). Thedischarge of Mark Yielding violated Section 8(a)(3) of theAct.CONCLUSIONS OF LAW1. Jurisdiction is properly asserted in this proceeding.2. By telling its employees that in the event the Unionwere selected, it could cease its operation or operate undera different name, or as a Cartage Company, much as it haddone at Fort Smith, operating with new employees; and bythreatening its employees that it would be futile for them toselect the Union by telling them Respondent would nothave to sign a contract and could hold up the Union incourt as long as it wanted, Respondent has engaged inunfair labor practices affecting commerce within themeaning of Section 8(a)(1) and Section 2(6) and (7) of theAct.3. By discriminatorily discharging and thereafter failingand refusing to reinstate its employee John Mark Yieldingbecause of his union activities and to discourage unionactivities of its employees, Respondent has engaged inunfair labor practices affecting commerce within themeaning of Section 8(a)(3) and (I), and Section 2(6) and (7)of the Act.4. Respondent has not otherwise violated the Act.THE REMEDYInasmuch as Respondent has been found guilty ofviolations of Section 8(a)(1) and (3) of the Act, it should beordered to cease and desist from those or like violations,and to take certain affirmative actions in effectuation ofthe policies of the Act. The affirmative actions shall includethe unconditional offer of immediate and full reinstate-ment to John Mark Yielding, to his former job, or, if thatjob no longer exists, to a substantially equivalent one,without loss of seniority and other rights and privileges,and make him whole for any loss of earnings suffered byreason of such discrimination, by paying him a sum ofmoney equal to the amount he would have earned from thedate of the discrimination against him to the date ofRespondent's offer to reinstate, less his net earnings duringthe period in accordance with the Board's formula set forthin F. W. Woolworth Company, 90 NLRB 289 (1950), withinterest thereon at the rate of 6-percent per annum as setforth in Isis Plumbing & Heating, Co., 138 NLRB 716(1962).Finally, Respondent should post the usual informationalnotice, attached hereto as an Appendix.'3I3 On May 12, 1977, counsel for the General Counsel filed a motion withthe Board that upon issuance of this Decision, this case be consolidated withWoodline, Inc., et al., Cases 26-CA-6226; 26-CA-6264 and 26-CA-6314, inwhich Administrative Law Judge Giannasi issued his Decision on April 4,1977, and is now pending before the Board on exceptions. Should the Boardgrant that motion and adopt the remedy recommended by AdministrativeLaw Judge Giannasi with respect to the mailing of copies of the notice to thehomes of all its employees, I recommend that such be ordered in this casealso.14 In the event no exceptions are filed as provided by Sec. 102.46 of theUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following:ORDER 14The Respondent, Woodline, Inc., Little Rock, Arkansas,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening its employees that it will close its LittleRock Terminal, or change the name thereof, or operate as aCartage Company with new employees.(b) Threatening its employees that it would be futile forthem to select the Union as their bargaining representativeby telling them that it would not sign a contract until toldto do so by its attorney and the attorney could hold it up incourt as long as he wanted.(c) Discharging employees and refusing to reinstate themin order to discourage employees from membership in orsupport of the Union or from engaging in any other unionor protected concerted activities.(d) In any other like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed them under Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies and purposes of theAct:(a) Offer its employee, John Mark Yielding, immediateand full reinstatement to his former job, or, if that job is nolonger available, to a substantially equivalent one, withoutprejudice to his seniority or other rights, including, but notlimited to any and all raises given employees since histermination, and make him whole for any loss of earningsin the manner set forth in this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to determine the amount of backpay due underthis Order.(c) Post at its Little Rock, Arkansas Terminal, copies ofthe attached notice marked "Appendix." 15 Copies of saidnotice, on forms duly provided by the Regional Directorfor Region 26, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.Rules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of those Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.1s In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."103 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges unfair labor practices notfound herein.104